Citation Nr: 9925443	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  97-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for hearing loss, to 
include whether the claim is well grounded.

Entitlement to service connection for tinnitus, to include 
whether the claim is well grounded.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1944 to August 
1946.

The veteran filed a claim in November 1995 for service 
connection for hearing loss.  This appeal arises from the 
June 1996 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that denied the veteran's claim 
for service connection for hearing loss and tinnitus.  A 
Notice of Disagreement was filed in June 1997 and a Statement 
of the Case was issued in July 1997.  A substantive appeal 
was filed in September 1997 with no hearing requested.


FINDINGS OF FACT

1.  The veteran's claim for service connection for hearing 
loss is plausible.
 
2.  The veteran's claim for service connection for tinnitus 
is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for hearing 
loss is well grounded.  38 U.S.C.A. § 5107 (West l991).

2.  The veteran's claim of service connection for tinnitus is 
well grounded.  38 U.S.C.A. § 5107 (West l991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's DD214 shows that his military occupation 
specialty was special vehicle operator.  Military 
qualifications included SS 30 Cal RifleM1.  Awards and 
decorations received include EAME Service Medal, Good Conduct 
Medal, World War II Victory Medal, and Occupation Medal 
Germany.

In November 1995, the veteran filed a claim for service 
connection for hearing loss.

Associated with the file was a June 1984 report from Angus 
McInnis, M.D., that indicates that the veteran complained of 
a 11/2 year history of tinnitus of the left ear.  He had a 
history of noise exposure both in World War II around 100 mm 
Howzers and during shooting practice.  He was not on the 
front lines.  He also had a long history of hunting and 
shooting guns, turning the left ear toward the gun and siting 
with his right eye.  On clinical examination, his ears were 
normal.  An audiogram showed normal hearing through the 
speech frequencies with a drop to 50 dB at 4000 hertz.  The 
impression included probable noise induced high frequency 
sensorineural hearing loss of the left ear.  This was the 
reason for the tinnitus.  

A June 1996 notation from the National Personnel Records 
Center indicates that the veteran's service medical records 
may have been destroyed in a fire on July 12, 1973.

By rating action of June 1996, service connection for hearing 
loss and tinnitus was denied.  The current appeal to the 
Board arises from this action.

Received in September 1997 was an August 1997 report from 
Paul A. Mabe, Jr., M.D., that indicates that prior to his 
retirement last year, the veteran had been under his care for 
a number of years and had an increased problem with hearing 
loss.  The veteran reported that he was in service during and 
after World War II serving in the Army Artillery.  He had 
considerable exposure to artillery fire without noise 
protection.  In 1984, auditory testing by an otologist 
revealed a bilateral 25% hearing loss.  In his opinion, the 
doctor noted, it was quite conceivable that repetitive 
exposure to cannon fire without protection could result in 
hearing loss of varying degrees.

Received in September 1997 was a June 1984 report from Eric 
M. Kraus, M.D., addressed to Dr. McInnis, that indicates that 
the veteran was seen for evaluation of tinnitus of the left 
ear.  He had a long history of noise exposure during World 
War II and he hunted and shot guns.  An audiogram showed a 
mild to moderate high frequency sensorineural hearing loss of 
the left ear and a mild high frequency loss of the right 
hear.  It was explained to the veteran that the tinnitus was 
secondary to the high frequency loss which was most likely 
secondary to the noise exposure that he had experienced in 
the past.  

In a September 1997 statement, Dr. McInnis indicated that the 
veteran had hearing loss of 25% in both ears.  This was 
established since 1984, and the veteran had noise in both 
ears.  In the doctor's opinion, this could be caused by loud 
noises, which the veteran experienced while in service.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war and high frequency hearing loss 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1997); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran has submitted two opinions that indicate that his 
current hearing loss and tinnitus could be related to noise 
exposure in service.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a medical opinion need not be expressed in 
terms of certainty in order to serve as the basis for a well-
grounded claim (Lathan v. Brown, 7 Vet. App. 359, 366 
(1995)), and it indicated in Molloy v. Brown, 9 Vet. App. 
513, 516 (1996) that the use of the word "could" does not 
render a medical opinion without any probative value.  Thus, 
the veteran has presented claims that are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

To the extent only that the claim of entitlement to service 
connection for hearing loss is well grounded, the appeal is 
granted.

To the extent only that the claim of entitlement to service 
connection for tinnitus is well grounded, the appeal is 
granted.


REMAND

Once a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The United States Court of Veterans Appeals (Court) has also 
held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In 
this case, a VA examination is needed to address the medical 
issues presented on appeal.

Accordingly, the case is being remanded for the following 
actions:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
and tinnitus since 1997.  

2.  The veteran should be afforded a 
special VA audiological examination to 
determine whether he has hearing loss in 
each ear and the extent of same.  He 
should then be afforded an ear 
examination.  The examiner should take a 
history, to include noise exposure during 
and post service.  The examiner should 
then opine whether it is at least as 
likely as not that any current hearing 
loss is related to noise exposure in 
service.  The examiner should also opine 
whether it is at least as likely as not 
that any current tinnitus had its onset 
in service; is proximately due to or the 
result of any hearing loss which had its 
onset in service; or is being aggravated 
by any hearing loss that had its onset in 
service.  The claims folder and a copy of 
this remand should be made available to 
both examiners for review before the 
examinations.  The findings should be 
typed or otherwise recorded in a legible 
manner for review.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative, if 
applicable, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

